     Case 4:20-cv-00382-SMR-CFB Document 1-3 Filed 12/14/20 Page 1 of 4
              E-FILED 2020 AUG 19 11:29 AM POLK - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

Edward Strobl III

              Plaintiff,

v.
                                                            PETITION AT LAW
Werner Enterprises, Inc. and Marlon                        AND JURY DEMAND
Harris,

              Defendants.

              COME NOW the Plaintiff, Edward Strobl III, and for his cause of action
states as follows:
                                FACTUAL BACKGROUND
              1.      At all times relevant to this claim, Plaintiff Edward Strobl III
(formerly known as Liamm Edward John MacLeod before his recent legal name
change), has been a resident of Polk County, IA.
              2.      Defendant Werner Enterprises, Inc. (hereinafter “Werner”) is an
interstate trucking company with principal place of business in Omaha, NE, and
operating under United States Department of Transportation No. 53467.
              3.      At all relevant times to this claim, by information and belief,
Defendant Marlon Harris has been a resident of Orlando, FL.
              4.      The crash that caused the injuries giving rise to this claim
happened in Polk County, IA, on December 11, 2018.
              5.      On December 11, 2018, Defendant Harris operated a semi-tractor
trailer, VINs 1XKYD49X6KJ220144 (tractor) and 1JJV532D4JL058774 (trailer), owned
by Defendant Werner and with the permission and under the livery of Defendant
Werner.
              6.      On December 11, 2018, Defendant Harris operated the Werner
semi in the course and scope of his duties on behalf of Defendant Werner and in
furtherance of Defendant Werner’s business of over the road hauling.




                                  Defs' Ex. 3
     Case 4:20-cv-00382-SMR-CFB Document 1-3 Filed 12/14/20 Page 2 of 4
             E-FILED 2020 AUG 19 11:29 AM POLK - CLERK OF DISTRICT COURT




              7.     On December 11, 2018, Defendant Harris drove the Werner semi in
such a way that caused a crash between his semi and the vehicle driven by Edward
Strobl by unlawfully crossing into Edward’s lane of travel.
              8.     As a result of his actions on December 11, 2018, Defendant Harris
was given a citation for Improper Use of Lanes in violation of Iowa Code § 321.306(2).
              9.     Defendant Harris pled guilty to that violation. See Simple
Misdemeanor Order, Case No. 05771 STA0881116, Entered June 24, 2019.
              10.    Defendant Harris pled guilty to that charge because he was guilty.
              11.    The amount of damage caused in this case gives jurisdiction to this
court.
              12.    Venue is appropriate in this court based on Iowa Code § 616.18.


                                          COUNT I
              PLAINTIFF EDWARD STROBL III’s NEGLIGENCE CLAIM
                      AGAINST DEFENDANT MARLON HARRIS
              13.    Defendant Harris’s negligence caused the crash between his semi-
tractor trailer and Edward Strobl’s automobile.
              14.    Defendant Harris was negligent in at least one or more of the
following ways:
                     a.     Failure to have control of the semi he was driving.

                     b.     Failure to properly use lanes in violation of Iowa law.

                     c.     Operating his semi in violation of the Federal Motor Carrier
                            Safety Regulations, Iowa and United States Department of
                            Transportation guidelines, and Iowa law.

              15.    As a result of Defendant Harris’s negligence, Edward Strobl has
suffered damage including physical and emotional pain and suffering and loss of
function. These injuries are permanent.




                                 Defs' Ex. 3
     Case 4:20-cv-00382-SMR-CFB Document 1-3 Filed 12/14/20 Page 3 of 4
              E-FILED 2020 AUG 19 11:29 AM POLK - CLERK OF DISTRICT COURT




              WHEREFORE Plaintiff Edward Strobl prays for judgment against
Defendant Marlon Harris for reasonable compensation for his damages, along with
interest and costs of this action.


                                         COUNT II
               PLAINTIFF EDWARD STROBL III’s NEGLIGENCE CLAIM
                AGAINST DEFENDANT WERNER ENTERPRISES, INC.
              16.    Under Iowa law, as vehicle owner, Defendant Werner is vicariously
liable for any and all damage caused by the negligent driver as outlined in Count I,
based on Iowa Code § 321.493.
              17.    Defendant Werner is separately and additionally liable for its
negligent failures in at least one or more of the following ways:
                     a.      Failure to maintain and ensure proper training for its driver,
                             Defendant Harris.
                     b.      Failure to maintain and ensure proper driving skill for its
                             driver, Defendant Harris.
                     c.      Failure to oversee and ensure its driver, Defendant Harris,
                             obeyed all traffic laws, Federal Motor Carrier Safety
                             Regulations, Iowa and United States Department of
                             Transportation guidelines, and Iowa law.
                     d.      Failure to place only safe drivers and trucks onto Iowa
                             roadways.
              18.    Because of the negligence of Defendant Werner, Edward Strobl
suffered damage physical and emotional pain and suffering and loss of function. These
injuries are permanent.
              WHEREFORE Plaintiff Edward Strobl prays for judgment against
Defendant Werner Enterprises Inc., for reasonable compensation for the damages to
him together with interest and costs of this action.




                                     Defs' Ex. 3
     Case 4:20-cv-00382-SMR-CFB Document 1-3 Filed 12/14/20 Page 4 of 4
             E-FILED 2020 AUG 19 11:29 AM POLK - CLERK OF DISTRICT COURT




                                       LAWYER, LAWYER, DUTTON, DRAKE &
                                       CONKLIN, LLP
                                            /s/   Jim Lawyer
                                            /s/   Rob Conklin
                                              Jim Lawyer AT0004680
                                              Rob Conklin AT0012658
                                              1415 Grand Avenue
                                              West Des Moines, IA 50265-3473
                                              Phone:       (515) 224-4400
                                              Facsimile: (515) 223-4121
                                              Email:       jlawyer@lldd.net.
                                              Email:       rconklin@lldd.net
Original filed.

PLAINTIFF DEMANDS TRIAL BY JURY.




                              Defs' Ex. 3
